Case 1:20-cv-21339-AKK Document 79 Entered on FLSD Docket 06/29/2021 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 1:20-cv-21339-AKK

   JONATHAN MULLANE,                        )
                                            )
         Plaintiff,                         )
   v.                                       )
                                            )
   FREDERICO A. MORENO, et al.,             )
                                            )
         Defendants.                        )


                                      ORDER

        Jonathan Mullane’s motion for an extension of time to respond to the motion

  to dismiss, doc. 59, is MOOT. The defendants’ motion for an extension of time to

  respond to Mullane’s motion to supplement the record, doc. 76, is DENIED.

  Mullane’s motion to supplement the record, docs. 73; 75, is GRANTED, and the

  court has considered the documents attached to the motion, docs. 75-1; 75-2.

        In accordance with the memorandum opinion issued contemporaneously

  herewith, doc. 77, Mullane’s motion for leave to amend Count XI of the complaint,

  docs. 61 at 34-35; 62, is DENIED as futile, his motion for limited scope-of-

  employment discovery, docs. 61 at 31-32; 62, is DENIED, and his cross-motion for

  judicial notice, docs. 61 at 32-34; 62, is GRANTED.

        The defendant’s motion to dismiss, doc. 56, is GRANTED. Accordingly, the

  court ORDERS that:
Case 1:20-cv-21339-AKK Document 79 Entered on FLSD Docket 06/29/2021 Page 2 of 3




        (1)   The claims against fictitious defendants Does 1-10 are DISMISSED

  WITHOUT PREJUDICE;

        (2)   All claims against Judge Frederico A. Moreno are DISMISSED WITH

  PREJUDICE, and Judge Moreno is DISMISSED as a defendant in this action;

        (3)   The RICO (Count I) and RICO conspiracy (Count II) claims are

  DISMISSED WITHOUT PREJUDICE;

        (4)   The § 1985(3) (Count XI), § 1986 (Count XII), Bivens (Count XIII),

  and Bivens conspiracy (Count XIV) claims are DISMISSED WITH PREJUDICE;

  and

        (5)   The United States is substituted for Alison W. Lehr, Benjamin G.

  Greenberg, and Lisa T. Roberts as the defendant in the state law claims (Counts III,

  IV, V, VI, VII, VIII, IX, X, XVI, XVII, XVIII, and XIX). Thus, Lehr, Greenberg,

  and Roberts are DISMISSED as defendants in this action.

        Finally, Mullane’s motion for a status conference and scheduling conference,

  doc. 74, is DENIED to the extent that Mullane requests a conference with the court.

  The motion is GRANTED to the extent that Mullane requests an order requiring the

  parties to meet for the purposes prescribed by Federal Rule of Civil Procedure 26(f)

  and Local Rule 16.1(b). The court ORDERS the parties to file their Rule 26(f)

  report and joint proposed scheduling order by July 30, 2021.




                                           2
Case 1:20-cv-21339-AKK Document 79 Entered on FLSD Docket 06/29/2021 Page 3 of 3




        DONE the 29th day of June, 2021.


                                     _________________________________
                                              ABDUL K. KALLON
                                       UNITED STATES DISTRICT JUDGE




                                       3
